       Case: 1:20-cr-00714-SL Doc #: 28 Filed: 04/09/21 1 of 7. PageID #: 139




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 UNITED STATES OF AMERICA,                       )            CASE NO. 1:20-cr-714
                                                 )
                                                 )
                       PLAINTIFF,                )            JUDGE SARA LIOI
                                                 )
 vs.                                             )
                                                 )            MEMORANDUM OPINION AND
                                                 )            ORDER
 KENNETH COLLINS,                                )
                                                 )
                                                 )
                       DEFENDANT.                )

       This matter is before the Court on the motion of defendant Kenneth Collins (“Collins”) to

revoke the detention order. (Doc. No. 22 [“Mot.”].) Plaintiff United States of America (the

“government”) opposes the motion. (Doc. No. 25 [“Opp’n”].) Collins has not requested a hearing,

and the Court finds that the motion may be considered on the parties’ written submissions. As part

of its de novo review, the Court reviewed the following:

   (1) The indictment in this matter (Doc. No. 1 [“Ind.”]);

   (2) The transcript of the detention hearing proceedings before the Honorable Jonathan
       D. Greenberg (Doc. No. 19 [“TR”]);

   (3) The pretrial services report, filed November 19, 2020 (Doc. No. 11 [“Report”]);

   (4) The addendum to the pretrial services report, filed November 24, 2020 (Doc. No.
       13 [“Report Add.”]);

   (5) The Order of Detention Pending Trial, filed November 24, 2020 (Doc. No. 14
       [“Detention Order”]); and

   (6) Collins’ motion for de novo review and the government’s opposition.


                                                1
        Case: 1:20-cr-00714-SL Doc #: 28 Filed: 04/09/21 2 of 7. PageID #: 140




        In accordance with 18 U.S.C. § 3142(f), the Court has reviewed the record to determine

whether there is any condition or combination of conditions of release that would reasonably

assure the appearance of Collins at further court proceedings and protect the public. In this case,

there is no presumption of detention. See 18 U.S.C. § 3142(f)(1). In the absence of a presumption

of detention, the government bears the burden of proving by clear and convincing evidence the

absence of effective conditions of release. 18 U.S.C. § 3142(f)(2).

   I.      BACKGROUND

        On July 9, 2020, while officers were attempting to execute an arrest warrant on Collins for

a state felonious assault charge, Collins fled. Collins led officers on a chase through the backyard

of a residence to a fence where he allegedly discarded a firearm in the bushes. Collins attempted,

but failed, to get over the fence, at which point officers apprehended him and then also secured the

discarded firearm. Collins was arrested and then released on bond by the state court. At the time

of his arrest, Collins was on federal supervised release for being a felon in possession of

ammunition in violation of 18 U.S.C. § 922(g)(1). (See N.D. Ohio Case No. 1:12-cr-519, also

referred to as “2012 federal case.”)

        On November 4, 2020, an indictment issued charging Collins with being a felon in

possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). (Ind.) A probable

cause and detention hearing was held before the magistrate judge on November 19, 2020. At the

start of the hearing, the parties agreed that there was no statutory presumption of detention in this

matter. (TR at 83.) During the proceedings, the government presented testimony from FBI Special

Agent Cory Miles relating to the circumstances leading to the discovery of the firearm that forms

the basis for the present charge. (TR at 88–89.) Special Agent Miles also recounted the details

surrounding a failed attempt on August 25, 2020 to arrest Collins at a residence on Miles Avenue
                                                 2
       Case: 1:20-cr-00714-SL Doc #: 28 Filed: 04/09/21 3 of 7. PageID #: 141




for an alleged supervise release violation in his 2012 federal case. The details of that attempt are

also set forth in the pretrial services report. While at the residence, officers located three firearms

in the residence. (Id. at 91.)

        Still searching for Collins, on October 27, 2020, U.S. Marshals returned to the Miles

Avenue residence where they encountered a female who advised officers that Collins was not at

the residence. But a search of the residence revealed that Collins was hiding underneath a staircase,

at which point he was arrested. (Id. at 93.)

        Special Agent Miles also provided testimony regarding the circumstances surrounding the

shooting incident that led officers to arrest Collins on July 9, 2020 on the state law felonious assault

charge. On April 23, 2020, officers responded to a local hospital to interview a gunshot victim.

The special agent reported that a witness advised police that the victim and Collins had argued

before Collins allegedly shot him in the back. (TR at 90.) The Report, prepared by U.S. Pretrial

Services, further provides that the witness told police that she had previously been involved with

Collins and had experienced ongoing problems with him since they ended their relationship.

(Report at 42–43.) She maintained that Collins had assaulted her in the past. (Id. at 43.)

        The government also offered evidence relating to Collins’ prior felony record that included

multiple drugs trafficking and weapons offenses, in addition to the prior felon in possession

conviction for which Collins was on supervised release at the time of his arrest. (TR at 110; see

Report at 36–40.) Moreover, the government presented evidence of numerous past probation

violations, failure to appear citations and failure to apprise authorities of his whereabouts, and a

charge that he previously absconded. (TR at 109; Report at 36–41.)

        Emphasizing that this is not a presumption case, defense counsel underscored the fact that

some of the evidence that was presented by the government at the detention hearing was previously
                                                   3
          Case: 1:20-cr-00714-SL Doc #: 28 Filed: 04/09/21 4 of 7. PageID #: 142




presented to Chief Judge Patricia Gaughan on the supervised release violation in Case No. 1:12-

cr-519. At the conclusion of the November 10, 2020 supervised release revocation hearing, Judge

Gaughan found Collins to be not in violation of the terms of his supervised release. (Case No.

1:12-cr-591, Doc. No. 35 (Order).) Collins was continued on supervised release with the same

conditions. (Case No. 1:12-cr-519, Id. at 200.) Defense counsel also advised the magistrate judge

in the present case that Collins has strong family ties to the community and that, if released, Collins

could reside with his stepfather, and he would be willing to submit to electronic monitoring. (TR

at 106, 118; see generally Report Add.) At the conclusion of the hearing, the magistrate judge took

the matter under advisement. (TR at 119.)

          In the written order that followed, the magistrate judge found that there was probable cause

to believe that Collins had committed an offense for which a maximum prison term of ten years or

more is prescribed in 18 U.S.C. §§ 922(g)(1) & 924(a)(2). (Detention Order at 59.) The Court then

checked the box providing that Collins had not rebutted the presumption established by finding

that no condition will reasonably assure Collins’ appearance and the safety of the community. (Id.

at 60.) In his Statement of Reasons, the magistrate judge found that the evidence established by

clear and convincing evidence that:

          based upon Defendant’s conduct during his arrest; the offense charged; his
          substance abuse history; his criminal history including his history of failure to
          appear; his use of aliases and false identifications; his criminal history while under
          supervision; his history of violence; his unstable and unsuitable living conditions;
          and his history of weapons use; no condition or combination of conditions exist that
          would ensure the safety of the community.

(Id.)

    II.      DISCUSSION

          Collins now seeks de novo review and revocation of the magistrate judge’s order of

                                                    4
       Case: 1:20-cr-00714-SL Doc #: 28 Filed: 04/09/21 5 of 7. PageID #: 143




detention. He complains that the magistrate judge erred in the first instance by improperly basing

his detention order on a presumption of detention. (Mot at 124, 126.) He further argues that

circumstances, namely the COVID-19 pandemic, offers an additional basis for relief as “having

fewer people in jail is the best way to protect the health of inmates, staff, and the public.” (Id. at

127, citation omitted.) He also claims that he suffers from asthma and that, prior to his arrest, he

was scheduled for back surgery because of sciatica and a bulging disc. Additionally, he maintains

that he has been taking antibiotics for the past year as the result of a blood infection. (Id. at 124.)

He offers no medical documentation, or other support, for these asserted health conditions.

       It is clear from the record, including the transcript from the detention hearing, that the

magistrate judge and the parties understood that there was no presumption of detention in this case.

(See TR at 83, 113.) While the magistrate judge checked the box providing that “[t]he defendant

has not rebutted the presumption[,]” he did not check any box in Part I of the Detention Form to

indicate that this is a presumption case. (See Detention Order at 59–60.) Accordingly, the Court

finds that magistrate judge simply erred in checking the box that indicated that Collins did not

rebut the presumption and in fact did not apply a presumption of detention.

       In any event, the Court, having conducted its de novo review, finds that the government

presented clear and convincing evidence that no condition or combination of conducts exist that

would reasonably ensure the safety of the community and Collins’ appearance at trial. Given his

history of supervised release violations, his history of substance abuse, his attempts to evade police

during his arrests on July 9, 2020 and October 27, 2020, and the fact that he was on supervised

release when he was charged in the present offense, the Court is far from convinced that Collins

would remain compliant on temporary release. While Collins cites the benefits of reducing jails

and detention facilities during the COVID-19 pandemic, the fact that he poses a substantial risk of
                                                  5
       Case: 1:20-cr-00714-SL Doc #: 28 Filed: 04/09/21 6 of 7. PageID #: 144




non-compliance actually puts at risk law enforcement and pretrial services officials who may be

tasked with monitoring his compliance. See United States v. Clark, 448 F. Supp. 3d 1152, 1161

(D. Kan. 2020). Courts have found that the increased burden on pretrial services to monitor high-

risk prisoners on home detention during this national crisis, as well as the likely risk to law

enforcement who would have to take a non-compliant home detainee back into custody, also weigh

in favor of denying motions for temporary release. See, e.g., United States v. Martin, 447 F. Supp.

3d 399, 403 (D. Md. 2020) (denying request for release due to COVID-19, noting that location

monitoring puts pretrial services officers at risk); United States v. Aiad-Toss, No. 4:19-cr-521,

2020 WL 1514482, at *2 (N.D. Ohio Mar. 30, 2020) (observing that “releasing . . . to home

detention and electronic monitoring creates its own risks and undue burden on pretrial services”).

       Further, the Court finds, for many of the same reasons cited by the magistrate judge, that

the government has proven by clear and convincing evidence that no condition or combination of

conditions of release will reasonably assure the safety of any other person and the community if

Collins is released. Collins has an extensive history of weapons and drug offenses, along with

criminal behavior designed to avoid detection. Indeed, the Court’s review of the pretrial services

report reveals that Collins’ prior criminal record includes multiple convictions for drug trafficking

and weapons offenses, attempted robbery, resisting arrest, falsification, failure to comply with

order of an officer, and attempted escape. (Report at 36–40.) He was wanted in connection with a

shooting when officers discovered the firearm connected to the present charge, and Collins

allegedly discarded that firearm during the chase that preceded his arrest. Three additional firearms

were discovered in a residence where he hid from police. (TR at 88–89, 91.)

       Collins’ criminal history is also replete with post-release control violations. (Report at 36–

41.) The Report prepared by pretrial services further reflects the issuance of multiple capiases for
                                                 6
       Case: 1:20-cr-00714-SL Doc #: 28 Filed: 04/09/21 7 of 7. PageID #: 145




his failures to appear at trial or other court proceedings, repeated failures to advise probation

authorities of his whereabouts, and an absconding violation in 2010. (Id.) Further, the Court takes

notice of the fact that Collins was also on supervised release in his 2012 federal case involving the

charge of felon in possession of firearm when he allegedly possessed the weapon that forms the

basis for the present charge. (TR at 91; see Ind.) Collins has repeatedly demonstrated that he is

both dangerous and unable or unwilling to submit to authorities and, therefore, a flight risk.

Ultimately, the Court finds that Collins’ proclivity for drug trafficking and illegal weapons

ownership, coupled with his inability to comply with release conditions and ability to evade

authorities, render him an especially poor candidate for release on bond pending trial.

   III.       CONCLUSION

          For the forgoing reasons, as well as the reasons set forth in the government’s response, the

Court finds that the government has demonstrated by clear and convincing evidence that no

condition or combination of conditions would reasonably assure the safety of the community or

other persons or ensure Collins’ appearance at trial. Accordingly, the motion of defendant Collins

to revoke the detention order is DENIED.

          IT IS SO ORDERED.



 Dated: April 9, 2021
                                                  HONORABLE SARA LIOI
                                                  UNITED STATES DISTRICT JUDGE




                                                   7
